Title: To James Madison from Thomas Bulkeley, 27 June 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


27 June 1801, Lisbon. Reports peace has been announced in Madrid, and hostilities have ceased despite private reports of Lucien Bonaparte’s protests. Discusses purported terms of settlement and indications of its unraveling. A British fleet arrived the day before to blockade Cádiz; Alexandria reportedly is besieged. Encloses newspaper announcing the death of prince of Beira.
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 3 pp.; cover marked private and “per the Schooner Friends … via Norfolk”; docketed by Wagner as received 12 Sept.



   
   A full transcription of this document has been added to the digital edition.

